DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–22

Withdrawn Rejections
All rejections of claims 2 and 20 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claim 15 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3–19, 21 and 22 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented limitations of claims 1 and 19.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "predicting amino acid substitutions at a site of interest".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method (clms 1 and 3–18) and a device (clms 19, 21 and 22), both of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "determining a score for each of the selected alternative amino acids"; and "ranking the selected alternative amino acids, based on the scores".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving input information regarding a structure of an enzyme and a site of interest of the enzyme in proximity to a bound ligand"; "identifying a functional atom of a wild type (WT) amino acid at the site of interest and a functional atom of the bound ligand"; "confirming properties of the functional atom of the WT amino acid and the functional atom of the bound ligand"; "detecting a presence or an absence of an interaction between the functional atom of the WT amino acid and the functional atom of the bound ligand"; "selecting alternative amino acids according to a result of the detecting of the presence or the absence of the interaction" and its constituent steps; "predicting, for optimizing the enzyme, substitutions of alternative amino acids having high rankings from among the selected alternative amino acids"; and "generating an enzyme variant having an alternative amino acid having a high ranking from among the selected alternative amino acids".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: that the method is "performed in silico by at least one processor operably connected to a memory device".  Claim 19 recites additional elements that are not abstract ideas: that the method is "a device … comprising: a memory storing instructions; and a processor connected to the memory, wherein the processor, upon execution of the instructions, performs" the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized data analysis).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 8 Nov 2022, Applicant asserts that "the claimed invention are [sic] integrated into a practical application; i.e. for predicting amino acid substitutions at a site of interest to generate an enzyme variant optimized for a biochemical reaction in in-silico experiment performed on computer [sic] or via computer simulation".
"Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application" (MPEP 2106.04(d) § II).  In other words, only the "additional elements recited in the claim beyond the judicial exception(s)" can integrate the exception — in this case, an abstract idea — into a practical application.  "Predicting amino acid substitutions at a site of interest to generate an enzyme variant optimized for a biochemical reaction" cannot be a practical application, or integrate the abstract idea into a practical application, because it is not an additional element.  It is part of the abstract idea.
As explained above, the only additional element of the claims is a nominal recitation of generic computer components, which amounts to a mere instruction to apply the abstract idea using a computer.  Such an additional element is insufficient to integrate the abstract idea into a practical application.
Applicant further asserts "that independent claims 1 and 19 recite limitations that are other than what is well-understood, routine, conventional activity in the field".
"An inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.' Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). … Instead, an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)" (MPEP 2106.05 § I).
Again, the only additional element of the claims is the nominal recitation of generic computer components, which amounts to a mere instruction to apply the abstract idea using a computer.  Such an additional element is insufficient to impart an inventive concept to the claims.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3–14, 16–19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hellinga, et al. (US 2004/0229290).
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented limitations of claims 1 and 19.
Claim 1 is directed to a computer-implemented method comprising:
(a)	"receiving input information regarding a structure of an enzyme and a site of interest of the enzyme in proximity to a bound ligand"
(b)	"identifying a functional atom of a wild type (WT) amino acid at the site of interest and a functional atom of the bound ligand"
(c)	"confirming properties of the functional atom of the WT amino acid and the functional atom of the bound ligand"
(d)	"detecting a presence or an absence of an interaction between the functional atom of the WT amino acid and the functional atom of the bound ligand"
(e)	"selecting alternative amino acids according to a result of the detecting of the presence or the absence of the interaction"
(i)	"identifying a type of the detected interaction"
(ii)	"selecting, from a knowledge library, alternative amino acids …"
(iii)	"re-selecting the alternative amino acids …"
(iv)	"when the interaction is not detected: selecting the alternative amino acids …"
(f)	"determining a score for each of the selected alternative amino acids"
(g)	"ranking the selected alternative amino acids, based on the scores"
(h)	"predicting, for optimizing the enzyme, substitutions of alternative amino acids having high rankings from among the selected alternative amino acids"
(j)	"generating an enzyme variant …"
Claim 19 is directed to a computer system that implements this method.
With respect to claims 1 and 19, Hellinga teaches 
(a)	"three-dimensional atomic coordinates for the covalent structure or structures of the target ligand can be prepared using any of several methods" (0065)
(b–d)	"the molecular interactions between the protein and its cognate ligand may be described by a potential function, the terms of which capture one or more of van der Waals interactions, hydrogen bonding, electrostatics, solvation, and internal entropies of the amino acid side chains and ligand" (0071)
(e)	"the Receptor Design method constructs an ensemble of target ligand poses in the target ligand-binding site of the scaffold protein structure …, and constructs an ensemble of side-chain conformations representing a set of possible mutations at each amino acid position in the target complementary surface" (0047)
(i)	"the atoms of the scaffold side chains that are in close contact with the ligand (the interacting atom set) are identified by measuring the linear distances between these atoms and the ligand, and selecting those amino acid atoms that are involved in hydrogen bonds, or that are in or near to van der Waals contact with the ligand" (0059)
(ii,iii)	once the binding site has been identified, amino acids that participate in interactions can be mutated, including mutations within subgroups of amino acids with similar functional properties and sizes (0108–0114)
 (iv)	if an amino acid in the active site is not involved in an interaction, then it can be mutated to create a new interaction, such as a new hydrogen bond (0144, 0254)
(f, g)	"these receptor designs are then rank-ordered using a fitness metric" (0047)
(h,j)	"a subset [of receptor designs] is submitted for experimentation (fabrication and characterization of engineered, mutant proteins)" (0047)
With respect to claim 3, Hellinga teaches selecting mutant amino acids based on the magnitude of the interactions (0071), and teaches ranking amino acids by how well they contribute to "hydrogen bond inventory" (0144).
With respect to claim 4, Hellinga teaches that the separation of the side chain atoms and the ligand atoms is an important criterion for designing interactions and evaluating mutations (0071).  Hellinga further the mutants should avoid steric clashes (0018, 0259); i.e. if the side chain is too close to the ligand, it should be replaced with a smaller one.  Hellinga also teaches that the mutants should avoid cavities (0145); i.e. if the side chain is too far from the ligand, it should be replaced with a larger one.
With respect to claim 5, Hellinga teaches a structural rotamer library (0037); i.e., "a structure of the amino acids".
With respect to claim 6, Hellinga teaches characterizing interatomic interactions (0062), the distance between interacting atoms in the side chain and the ligand (0059), and the distance between interacting atoms in the backbone and the ligand (0058).
With respect to claim 7, Hellinga teaches that amino acids can include hydrophilic, hydrophobic and aromatic side chains (0110–0114).
With respect to claim 8, Hellinga teaches identifying atoms that form hydrogen bonding interactions (i.e. "polar atom of the WT amino acid") and van der Waals interactions (i.e. "nonpolar atom of the WT amino acid").
With respect to claim 9, Hellinga teaches calculating the distance between atoms in the receptor and the ligand, and using the distance and atomic radii to identify interacting atoms (0059).
With respect to claim 10, Hellinga teaches identifying atoms that form hydrogen bonding interactions (i.e. "polar interactions") and van der Waals interactions (i.e. "nonpolar interactions") and electrostatic interactions (0071).
With respect to claim 11, Hellinga teaches that mutating an amino acid to create a new interaction, such as a new hydrogen bond, by replacing a non-interacting amino acid with one that creates the interaction (0144, 0254).
With respect to claims 12 and 13, Hellinga teaches that when the backbone atom and the ligand are in close proximity, then the backbone atom is considered part of the active site (0058, 0063), and when the side chain atom and the ligand are in close proximity, then the side chain atom is considered part of the active site (0059, 0063).
With respect to claim 14, Hellinga teaches using interatomic distances to score mutations (0059, 0071), teaches scoring "cavities" within the binding site (0172), and provides an example of optimizing "packing" of the active site (0252).
With respect to claim 16, Hellinga teaches "the [compatible rotamers] are chosen by rank-ordering the [docked ligand site] according to the interaction energy between each ensemble member and the scaffold in the truncated target site form" (0131), and that the overall process mutates the protein "towards an energy minimum of the entire biomolecular potential of the system" (0143); lower free energies represent stronger binding, so "lower score corresponds to higher rank".
With respect to claims 17 and 21, Hellinga teaches that "the [designed mutant] protein may be chemically synthesized, in vitro transcribed/translated … or expressed in a cultured cell or organism" (0184).
With respect to claims 18 and 22, Hellinga teaches calculating the free energy of binding between the ligand and receptor, and "the top-ranked [docked ligand ensemble] member represents the ligand pose that has the most favorable interactions with the truncated design scaffold" (0131).
Hellinga therefore anticipates the claimed inventions.

Response to Arguments - Rejections Under 35 USC § 102
In the reply filed 8 Nov 2022, Applicant asserts "that Hellinga alone fails to teach or fairly suggest at least" the limitations of "wherein the selecting of the alternative amino acids …" and "generating an enzyme variant having an alternative amino acid …".
As explained above, Hellinga teaches these limitations.  Applicant's arguments provide no evidence or reasoned explanation to support the argument that the examiner's findings are erroneous.
Applicant further asserts that "the present invention, which identifies the type of interaction first and then re-selects alternative amino acids based on the detection result, is clearly different from Hellinga in the sequence of operation".
These arguments do not appear to be consistent with the claim language, nor the teachings of Hellinga.  It is not clear which claim limitation(s) Applicant is alleging is/are not taught by Hellinga, nor is it clear what portions of Hellinga Applicant is relying on in support of the argument.  And there is no evidence or reasoned explanation to support the allegation that "the present invention is more efficient than Hellinga in terms of the amount of computation".
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hellinga as applied to claims  1, 3–14, 16–19, 21 and 22 above, and further in view of Overington, et al. (Protein Science 1992).
Hellinga teaches a method of engineering protein mutants, including scoring amino acid replacements with a QSAR model (0259).  Hellinga teaches a QSAR model that is a weighted average of volume, polarity, and total number of H bonds (0018), but does not teach that the QSAR model also includes "secondary structure propensity, substitution probability in homologues, and substitution probability environment specific matrix".
Overington teaches a method of quantifying amino acid substitution similarity, including considering secondary structure (p. 219, col. 1), hydrogen bonding (p. 219, col. 2), substitution frequency in homologues (p. 221, col. 1), and matrices of substitution probability in specific environments (pp. 221–223, Tables 2–5).  Overington teaches that "the study of residue substitutions as a function of local environment has highlighted the clear differences observed for various local structural constraints" (p. 226 § "Conclusion").
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to add secondary structure propensity, substitution probability in homologues, and environment-specific substitution probabilities, as taught by Overington, to the QSAR model of Hellinga, because Overington teaches that these characteristics significantly influence the effect of amino acid substitutions.  Given that a linear model, such as the model taught by Hellinga, can be modified to include any kind of factors, said practitioner would have readily predicted that the combination would successfully result in a method of engineering protein mutants, including scoring amino acid substitutions based on the factors recited in claim 15.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671